IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,259-03




EX PARTE JESUS PEREZ GUTIERREZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR53450 IN THE 27TH JUDICIAL DISTRICT COURT
FROM BELL COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to forty years’ imprisonment. 
            On April 12, 2010, the trial court signed findings of fact and conclusions of law.  The trial
court recommended that relief be denied.  Finding of fact number six states that this Court dismissed
Applicant’s second habeas application regarding this conviction because it was filed while his direct
appeal was still pending.  That finding is erroneous.  This Court dismissed Applicant’s second
habeas application because it was non-compliant with Tex. R. App. P. 73.1.  This Court does not
adopt trial court finding number six.
            Based on the trial court’s other findings of fact as well as this Court’s independent review
of the entire record, we deny relief.
 
Filed:  May 12, 2010
Do not publish